                    Case 2:19-cr-00022-TLN Document 37 Filed 08/19/20 Page 1 of 3



 1 TONI H. WHITE (SBN 210119)
   ATTORNEY AT LAW
 2 PO Box 1081
   El Dorado, CA 95603
 3 Telephone: (530) 885-6244

 4
   Attorney for Defendant
 5 LETICIA REED

 6

 7

 8                                      IN THE UNITED STATES DISTRICT COURT

 9                                          EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                                 CASE NO. 2:19-CR-00022 TLN
12                                          Plaintiff,         STIPULATION REGARDING
                                                               CONTINUANCE OF STATUS
13   v.                                                        CONFERENCE; FINDINGS AND
                                                               ORDER
14   LETICIA REED,
15                                          Defendant.
16

17             The defendant, Leticia Reed, by and through her counsel, Toni White, and the Government,

18 by and through its counsel, Shelley Weger, hereby stipulate as follows:

19             1.        By previous order, this matter was set for status on August 20, 2020

20             2.        By this stipulation, defendant now moves to continue the status conference until

21 December 3, 2020, at 9:30 a.m., and to exclude time between August 20, 2020, and December 3,

22 2020, under Local Code T4.

23             3.        The parties agree and stipulate, and request that the Court find the following:

24                       a)        The government represents that the discovery associated with this case

25             includes over 8,000 Bates labeled pages, which includes personal tax returns, investigative

26             reports, transcripts of witness testimony, and records obtained from third parties.

27                       b)        The undersigned defense counsel was appointed on this case three days ago.

28             Defense counsel desires time to conference with counsel for the Government, to consult with
                                                        1
          Stipulation and Order for Continuance of Status
          Hearing and for Exclusion of Time
                 Case 2:19-cr-00022-TLN Document 37 Filed 08/19/20 Page 2 of 3



 1          her client, to continue to discuss the case with counsel for the Government, to review the

 2          current charges, to conduct investigation and research related to the charges, to review the

 3          discovery, and to discuss potential resolutions with her client and otherwise prepare for trial.

 4                    c)        Defense counsel believes that failure to grant the above-requested continuance

 5          would deny her reasonable time necessary for effective preparation, taking into account the

 6          exercise of due diligence.

 7                    d)        The government does not object to the continuance.

 8                    e)        Based on the above-stated findings, the ends of justice served by continuing

 9          the case as requested outweigh the interest of the public and the defendant in a trial within

10          the original date prescribed by the Speedy Trial Act.

11                    f)        For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. §

12          3161, et seq., within which trial must commence, the time period of August 20, 2020 to

13          December 3, 2020, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A),

14          B(iv) [Local Code T4] because it results from a continuance granted by the Court at

15          defendant’s request on the basis of the Court’s finding that the ends of justice served by

16          taking such action outweigh the best interest of the public and the defendant in a speedy trial.

17          4.        Nothing in this stipulation and order shall preclude a finding that other provisions of

18 the Speedy Trial Act dictate that additional time periods are excludable from the period within which

19 a trial must commence.

20
            IT IS SO STIPULATED.
21
            Dated: August 17, 2020                             McGREGOR SCOTT
22                                                             United States Attorney
23
                                                               By:     /s/ Shelley Weger
24                                                             SHELLEY WEGER
                                                               Assistant U.S. Attorney
25                                                             For the United States
26          Dated: August 17, 2020                             By:    /s/ Toni White
                                                               TONI WHITE
27
                                                               For Defendant Leticia Reed
28
                                                           2
       Stipulation and Order for Continuance of Status
       Hearing and for Exclusion of Time
              Case 2:19-cr-00022-TLN Document 37 Filed 08/19/20 Page 3 of 3



 1

 2

 3                                                     ORDER

 4        IT IS SO FOUND AND ORDERED this 18th day of August, 2020.

 5

 6

 7
                                                               Troy L. Nunley
 8                                                             United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         3
     Stipulation and Order for Continuance of Status
     Hearing and for Exclusion of Time
